Fourth Court of Appeals
                               San Antonio, Texas
                                     January 4, 2017

                                   No. 04-16-00639-CR

                              Jonathan Lopez ARELLANO,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013CR6229W
                      Honorable Lori I. Valenzuela, Judge Presiding


                                     ORDER

      The Appellant's Motion for Extension of Time is hereby GRANTED. Time is extended
to January 16, 2017. FURTHER MOTIONS FOR EXTENSION OF TIME ARE
DISFAVORED.


                                                 _________________________________
                                                 Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of January, 2017.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court